Exhibit 10.45

PROJECT DEVELOPMENT AND
MANAGEMENT AGREEMENT

THIS AGREEMENT is entered into this 20 day of November, 2006, by and among
Italian Tiles Technology, Inc., a         corporation,
                                                         , individually and
collectively referred to as “Manager,” and American Gres, Inc., a Delaware
corporation herein referred to as “Owner.” and a wholly-owned subsidiary IWT
Tesoro Corporation, a Nevada corporation.

WHEREAS, Manager has invested substantial time and efforts in the development of
detailed plans and specifications for a fully equipped modern, technologically
advanced porcelain and ceramic tile manufacturing facility in the United States,
and

WHEREAS, Manager possesses the technical knowledge and necessary skills to
affect the efficient and profitable development and operation of such
manufacturing facility for porcelain and ceramic tiles (trade and cut tiles ,
mosaics, special items and decorative pieces, individually and collectively, 
“Tiles”) , and

WHEREAS, Owner desires to engage Manager to develop, bring to production status
and thereafter manage such Tiles manufacturing facility (“Facility”) , currently
projected to be located in               , United States and

WHEREAS, Manager is willing to utilize all of its resources, expertise,
experience, technical training and other skills, to effectuate the development
and management of such Facility, and

WHEREAS, Owner desires to engage Manager on the terms and conditions below set
forth,

THE PARTIES HEREBY AGREE AS FOLLOWS:

ARTICLE 1.   PROJECT

Manager covenants to the Owner as follows: (i) Manager holds an option
(“Option”), free and clear of any liens or encumbrances of any kind or nature
(“Lien”) and will maintain such Option as such, or, as directed, assign such
Option to Owner, to purchase the land described in Exhibit A attached hereto and
made a part hereof ( the ‘Land”) upon which is proposed to be constructed
certain improvements and buildings (all improvements, buildings, and land,
inclusive of the Facility,  herein collectively called “Project”) as generally
set forth and described in the TESORO PROJECT USA business plan to be attached
hereto as Exhibit C and made a part hereof. (ii) the Land, which is not subject
to any Lien and on which there is good and marketable title may be purchased
upon exercise of the Option for $1,200,000; and (iii) at least each of and
                                                         a development,
production or manufacturing professional to be agreed by the parties, in
addition to                        , will, on the

1


--------------------------------------------------------------------------------




commencement of the duties of Manager hereunder, be able to devote their full
time attention and efforts to their obligations hereunder and their undertaking
of such duties will not conflict with any contractual undertaking which any of
them have to third persons or parties.  If any of the foregoing persons die or
become disabled, then a replacement having like professional skills must be
promptly advised to the Owner and provided by the Manager.  It is acknowledged
by Manager that none of the individual parties will receive any compensation
from the Owner except indirectly by reason of the payment of the fees set forth
in Exhibit B, Parts I and II.

Upon assignment of the option to the Owner, the Manager will have no further
interest therein and the payments made by the Manager to the seller of the Land
and any legal fees ($20,100.00)  incurred by the Manager with respect to the
Option shall be reimbursed to the Manager by the Owner.  The Owner shall pay any
similarly billed but as yet unpaid legal fees directly. While the holder of the
Option the Owner shall make the extension of Option payments to the seller of
the Land.  The Owner shall make such payments to such seller of the Land and any
other costs associated with holding such Option under the Option Agreement with
the seller of the Land.  Except as provided above, the transfer of the Option to
the Owner will be without additional costs or expense to Owner.

It is understood that currently the Option may be extended from month to month,
beginning in November, 2006, until 11:59 P.M. on May 1, 2007, upon payment to
the owner of the Land of the sum of $10,000 per month and the first of two of
such payments will be applied to the purchase price of the Land and those
thereafter will not be credited to the purchase price of the Land. Subject to
the foregoing, and the conditions precedent set forth in Section 9.03, Owner
desires to purchase the Land and to engage the Manager to design, develop and
construct and then manage the Facility thereon.

The Manager further covenants to Owner that the Facility will have at least
three presses, three glazing lines, 2 kilns and have a capacity for a third kiln
and two additional presses and lines. Each of such installations will be capable
of producing in three eight (8) hour shifts 5,000,000 square meters of quality
Tiles per shift per annum no later than 12 months after the Owner secures
financing for the Project at a full manufacturing capacity of 5,000,000 square
meters per year and, starting within fifteen (15) months following the financial
closing.

ARTICLE 2.   ENGAGEMENTAS DEVELOPER AND MANAGER

2.01.          Owner hereby retains Manager to serve as the manager of the
Project from the date hereof until the end of the 60th month following the date
the Owner secures the Financing. Manager accepts such engagement, as an
independent contractor and in no other capacity, and shall perform the
management duties and obligations and furnish the services in a
proper,continuous and efficient manner in all respects and instances in
accordance with this Agreement and the Exhibits attached hereto.

It is specifically understood by the Manager that Owner shall have no
obligations hereunder until such time as Owner has secured the Financing and
Manager is advised in writing by Owner to

2


--------------------------------------------------------------------------------




proceed with the Project. The individual parties named in Article 1 shall
conduct all of their obligations hereunder from offices in
                       and after construction has been completed at the Facility
and be available at all times to Owner for discussions of any aspect of the
Project. Concurrently with the payment to Manager of the $1 Million fee referred
to in Exhibit B, the Manager shall deliver to the Owner all plans (engineering
and otherwise), drawings, schematics, ideas, concepts and intellectual property,
all equipment and machinery lists and specifications and such other materials as
may be necessary for the build out and operation of the Project. Thereafter, all
of the foregoing shall be owned by Owner free of Liens.

2.02           It is specifically understood that (i) the Project shall be
managed by the Manager strictly in accordance with the design, development,
construction, production processes and operational budgets prepared by the
Manager and approved by the Owner attached to Exhibit D [the Project also
includes purchasing and putting in place all machinery, equipment and systems
(electrical and otherwise) necessary for the Facility and the Project]; and (ii)
the Manager shall not incur any expense or cost for which the Owner shall be
responsible except those which are in the budgets to be attached to Exhibit D.

2.03.          Manager shall design, supervise the construction of, and
otherwise develop the Facility so it is of a size, have the functionality and
realized production capacity within time parameters all in accordance with
Exhibit D.  All negotiations undertaken in connection therewith shall be
conducted by Manager, subject to securing the prior written approval of the
Owner before executing or entering into any contract, or series of contracts,
related in any manner to the Project with a value of more than $10,000.  Manager
shall schedule and coordinate all construction activities, maintain personal
contact with all general and subcontractors engaged in the development and
construction of the Project.  All inquiries to Owner regarding any aspect of the
development and construction of the Facility and all negotiations undertaken in
connection therewith shall be conducted by the Manager. Manager shall obtain the
prior written approval of Owner in each instance before executing, modifying,
terminating, renewing, or otherwise amending any contract, or series of
contracts, valued at more than $10,000. Wherever reference is made herein to an
approval it shall be deemed to be required to be in writing. Manager shall
secure in a timely manner all requisite licenses, permits and approvals from any
governmental or regulatory body in order to develop the Project and build and
operate the Facility.

2.04.          Manager shall assist Owner in the development and implementation
of a comprehensive marketing program (including use of market aids such as
brochures, presentation facilities, displays, models, renderings, signs,
advertisements, news releases, newsletters, and entertainment) in accordance
with Exhibit D, the budgets attached to Exhibit C and in a manner compatible
with the quality of the Project. All marketing and other activities shall make
clear thatthe Manager is not the owner of the Project or the Facility.

2.05.          Subject to the budgets agreed to by Owner, Manager is authorized
and agrees to enlist the services of such other contractors as may be necessary
or prudent to aid in the development of the Project.

2.06           Manager shall maintain complete records of all arrangements with
such contractors and in respect to all aspects of the Project.

3


--------------------------------------------------------------------------------




2.07   (1)  Manager shall:

(a)   Maintain and provide all services to the Project in accordance with
standards as agreed and acceptable to Owner, including, without limitation,
maintenance of mechanical systems and equipment, and such other maintenance,
alteration, and repair work as may be reasonably prudent or necessary, provided,
however, the expense to be incurred for any one item or related series of items
of maintenance, alteration, refurbishing, or repair shall not exceed the sum of
$10,000, unless such expense is specifically approved by Owner, or is incurred
under such circumstances as Manager shall reasonably deem to be an emergency. In
an emergency where repairs are immediately necessary for the preservation and
safety of the Project, or to avoid the suspension of any essential service to
the Project, or to avoid danger to life or property, such emergency repairs
shall be made by Manager at Owner’s cost without the prior approval of Owner,
provided such emergency expenditure shall not exceed the sum of $100,000 per
emergency.  When Manager learns of such emergency, Manager shall promptly
telephone or wire Owner, and in no event later than twenty-four (24) hours after
Manager learns of such emergency, notify Owner in writing of such emergency;

(b)          Obtain and keep in effect, at the expense of the Owner, such
policies of insurance as required by Article 4 hereof and obtain and keep in
effect, at Manager’s own expense, such policies of insurance as are required of
Manager under the agreed Insurance Schedule attached as Exhibit F.

(c)          Make contracts on behalf of Owner for security services and
maintenance, and other similar operating services as Manager or Owner (whose
decision shall govern) shall deem necessary or prudent; such contracts shall
provide for cancellation by Owner without penalty on thirty days prior written
notice from Owner unless Owner has agreed otherwise in writing;

(d)          Make such action as may be necessary to comply with any and all
laws, ordinances, regulations obligations, rules or requirements affecting the
Project promulgated by any governmental body and/or boards of fire underwriters
having jurisdiction over the Project, and

(e)          Purchase and make arrangements for the installation of all
machinery, equipment, systems, tools, appliances, materials, and supplies to be
used solely in connection with the Project.  When taking bids or issuing
purchase orders, Manager shall act at all times in the best interest of Owner
and shall be under a duty to secure for and credit to Owner any discounts,
commissions, or rebates obtainable as a result of such purchases. None of such
activities pursuant to this subparagraph shall be done other than in accordance
with the budgets in Exhibit B.

4


--------------------------------------------------------------------------------




(2)           In addition to the above duties, Manager shall:

(a)           Provide regular and systematic inspections and oversight of the
entire Project, included but not limited to all aspects of running and operating
the plant facility and adjacent facilities owned by the Owner, subject to the
policies, procedures, rules and regulations of the Owner and those required by
applicable laws and regulations, including, but not limited to, human resources,
OSHA, disability laws and environmental matters;

(b)           Comply with any requirements concerning the management or
maintenance of the Project necessary for the effective and efficient
construction or operation of the Facility or imposed upon Owner, including
without limitation, the selection and supervision of all contractors or
employees of Manager performing work or repair or capital expenditures or
replacement work at the Project;

(c)           Keep Owner informed of the Project’s physical condition;

(d)           Maintain, in a manner customary and consistent with good
accounting principles as requested from time to time by the Owner , a system of
records and accounts to which shall be entered fully and accurately each and
every financial and other transaction undertaken by Manager at Owner’s
direction, such books and records to be maintained by Manager at Manager’s
office located in the town where the Facility is to be located and after
construction at the Facility, and all of such shall be available to Owner at all
reasonable times. All of such records and accounts shall be maintained in a
secure and confidential manner and provisions for back up and redundancy shall
be in force and effect at all times;

(e)           Execute in time to file all forms, reports and returns required by
law related to employment of personnel employed by Manager at the Project;

(f)            Promptly cause the issuance or transfer of any necessary business
licenses and permits for the Project; and

(g)           Promptly investigate and make, subject to Owner’s approval in each
instance, a complete and timely written report to the appropriate insurance
company of all damages, accidents, or claims relating to the ownership,
operation, and maintenance of the Project. No settlement of any claim shall be
made without the Owner’s approval.

Manager is further authorized to:

(h)           Open an impress account only for the Project up to $2,500.00 with
funds provided by Owner All proposed expenditures of any nature relating to the
Project shall be sent to the Owner, with appropriate back up materials, for
approval and payment.

(i)            Institute legal proceedings in the name of Owner to otherwise
enforce the rights

5


--------------------------------------------------------------------------------




of Owner through legal means, subject, in each instance, to the prior written
approval of Owner;

(j)            Negotiate for reduction in ad valorem or other taxes or
assessments applicable to Project;

(k)           Obtain all necessary governmental approvals and permits and to
take all necessary acts to comply with all laws, rules, ordinances, statutes,
and regulations applicable to the Project and Facility; and

(l)            Do any other things on behalf of Owner consistent with this
Agreement and necessary or appropriate, in the judgment of the Manager, for the
Facility and the profitable operation of the Project on behalf of Owner.

(m)          Manager shall, subject to the budgets in Exhibit D and the approval
of the Owner, including but not limited to all aspects of running and operating
the plant facility and adjacent facilities owned by the Owner, subject to the
policies, procedures, rules and regulations of the owner and those required by
applicable laws and regulations, including, but not limited to, human resources,
OSHA, disability laws, environmental and safety issues, and shall engage the
services of such manufacturing, supervisory and other employees (technical and
otherwise)  as may be necessary and prudent to aid in the conduct and management
of the Project.  Manager agrees to maintain complete records in this regard
consistent with subparagraph (d) above.  All employee costs, other than those
which the Manager undertakes pursuant to Article 7.02, incurred as provided in
the preceding sentence shall be paid for by the Owner.

(n)           Except for costs and expenses which this Agreement expressly
requires Manager to bear, the costs and expenses of managing and maintaining the
Project shall be borne by the Owner as though the Owner were directly managing
the Project; however, Manager’s costs and expenses of employing persons to act
on its behalf in the supervisory capacities required of it under this Agreement
shall be borne by Manager.

2.07         In engaging any persons or entities to perform services in
connection with the Project, all need be pre-qualified, have excellent
references and professional backgrounds for the work or services to be performed
and shall be licensed in all respects.

ARTICLE 3.   STANDARDS FOR MANAGER

In undertaking its duties hereunder,  Manager shall render continuous, diligent
and competent service and care in performance of its responsibilities hereunder
consistent with standards expected of a first class contractor, designer,
manager and operations firm and shall at all times apply prudent and business
practices consistent therewith.

6


--------------------------------------------------------------------------------




ARTICLE 4.   INSURANCE REPORTS AND CLAIMS

4.01         Manager shall be responsible for obtaining and maintaining certain
insurance coverage as set forth in Exhibit F attached hereto and made a part
hereof. Except where indicated on Exhibit F, all such insurance shall be for the
benefit of the Owner as insured and be paid for by Owner.

4.02         Manager shall, at the Owner’s request,  prepare, execute, and file
(or cause to be prepared, executed, and filed) such reports and documents and
make all proper payments to comply with the provisions of the United States
Social Security Act, unemployment compensation laws, workers’ compensation laws
or similar laws in effect in the Project’s state as to all personnel employed by
Manager in connection with the operation of the Project.

ARTICLE 5.   REPORTS AND STATEMENTS

Monthly Report

5.01.        At its expense, Manager shall prepare and furnish to Owner on or
before the twenty-fifth of each month a written report of the status of Project
for the preceding month. Each such report shall include:

(1) A discussion of the current status of the Project during the development
stage, and of the production capacity and operations of the Project during the
production/operation/ management stages of this Agreement with times lines for
completion or commencement of actions.to be taken.  Each report should be
accompanied with actual and pro forma production reports.

(2) A discussion of any unexpected or anticipated changes or reserves (and the
reasons for them)  required or necessary from adopted budgets for the Project
(which need not be accepted by Owner).

Budget

5.02.        In addition to budgets to be attached to Exhibit D, the Manager
shall from time to time but not less frequently than semi-annually, prepare and
submit to the Owner for its consideration, which the Owner may adopt or not in
its discretion, together for the reasons necessitating the same, proposed
revisions to the budgets attached to Exhibit D. The Owner acceptance of any
revisions to prior budgets does not constitute a waiver by Owner of any claims
it may have against Manager for failure to adhere to the budgets.

(1) Operating expenses;

(2) On-site personnel needs at the Project;

(3) Forecast of production capacity and potential sales of goods produced;

(4) Review of all pending or anticipated contracts and results to date ; and

(5) Analysis of the overall operation of the Project.

As approved by the Owner, shall form the basis on which the Manager shall incur
items of expense for the operation of the Project.

7


--------------------------------------------------------------------------------




ARTICLE 6.   AUDIT

Owner may at any time, at its option and expense, cause the books and financial
operations of the Project to be audited by any persons selected by it. Manager
agrees to cooperate with each of such persons and to make each of its facilities
located at the Project available to such auditors.

ARTICLE 7.   ALL PERSONNEL FOR THE PROJECT

Subject to the provisions of Article 1 (iii):

Personnel

7.01.        Manager shall cause to be at the Project, subject to the approval
of the Owner, qualified personnel if needed in addition to those of the Manager
and if consistent with the approved budgets,  to diligently develop and manage
the Project.

Manager’s Employees

7.02.        Manager’s employees may include but need not be limited to the
shareholders of Manager.  Manager may, from time to time, accommodate the Owner
through the contracting of additional employees for management purposes.  The
compensation associated with these contracted employees, when approved by Owner
and consistent with the approved budgets, shall be paid by Owner.

Manager shall investigate, hire, pay, supervise, and discharge the personnel
required by this Article, all solely in accordance with rules, policies and
procedures of the Owner and consistent with approved budgets and otherwise
necessary to be employed in order to properly develop, maintain, operate, and
manage the Project. Such personnel shall, in each case, be deemed employees of
Manager and not of Owner and shall be deemed employed solely at Manager’s
expense and not of Owner, subject, however, to those specific cases approved in
advance by Owner in its discretion where such expense shall be reimbursable by
Owner. Owner shall have no obligation to directly supervise or direct on a day
to day basis such employees of Manager, or the manner or method by which Manager
or its employees perform their responsibilities under this Agreement; provided,
however, if any such employee negatively impacts the Project or the efficient
operation of the Facility, the Owner may request that such employee not be on
the premises or to work on the Project.

8


--------------------------------------------------------------------------------




ARTICLE 8.   MANAGER’S COMPENSATION

Development Fee

8.01.        Owner agrees to pay to Manager as a fee for Manager performing the
development services required of Manager under this Agreement on and in the
amount set forth in Part II of Exhibit B.

Management Fee

8.02.        (1) Owner shall pay to Manager as a management fee for Manager
performing the services required of Manager hereunder a monthly management fee
as set forth in Part II of Exhibit B.

(2) Should the term hereof end or begin on a day other than the first day of the
month, the 8.2 shall be prorated for any partial month.

Reimbursement

8.03.        In the event Manager should advance any amounts from the impress
account in payment of any of the obligations of Owner set forth herein, Owner
shall, upon request, promptly reimburse Manager for such amounts.

ARTICLE 9. TERM OF AGREEMENT

Term

9.01.        The term of this Agreement shall be for a period of five (5) years
from the date the Owner gives notice to Manager that it has obtained the
Financing.

Termination

9.02.        (1) Upon termination of this Agreement at the end of its term or
upon declaration of a breach thereof, Manager shall:

(a)           Surrender and deliver to Owner all monies of Owner on hand,
including any money of Owner received after the effective date of such
termination;

(b)           Deliver to Owner all materials, equipment, keys, plans, drawings,
schematics, specifications, documents, processes, procedures and records
relating directly or indirectly to the Project, all of which are owned by Owner
and Manager acknowledges it has no interest therein.

9


--------------------------------------------------------------------------------




(c)           Assign any contracts relating to the operation of the Project not
otherwise in the name of Owner; and

(d)           Furnish such other information and take such other action as Owner
shall reasonably require.

(2) Within sixty (60) days after such termination, Manager shall deliver to
Owner a complete written report relative to the Project.  Upon receipt of such
report, Owner shall pay to Manager all reimbursements and other monies, if any
(none if there has been a breach of contract by Manager) then due Manager.

(3)           It is understood that if there is a breach by Manager of the
provisions of this Agreement or its obligations hereunder, the Owner shall have
the right to pursue all rights and remedies it has under law or in equity,
inclusive but limited to a right of set off or to withhold monies which
otherwise would be due to Manager hereunder.

Conditions Precedent

9.03         Notwithstanding anything contained elsewhere in this Agreement, the
obligations of the parties are subject to the following conditions:

(a)           Owner obtaining and closing satisfactory financing for the Project
on or before (i) the later of March 31, 2007, or (ii) if elected by Owner and
agreed by Manager, the date immediately prior to the expiration date of any
extension which is secured by Owner to exercise the Option to purchase the Land.

(b)           Development of acceptable budgets, pro forma financial information
and their financial exhibits, to be attached to this Agreement as Exhibit D, on
or before January 31, 2007.

(c)           Agreement by the parties to a satisfactory definition of “EBITDA”
as required for the calculation of the Incentive Fee set forth in Exhibit B.

(d)           Development of an acceptable revised Business Plan, to be attached
as Exhibit C on or before January 31, 2007.

(e)           Agreement on an acceptable Insurance Schedule to be attached as
Exhibit F, on or before January 31, 2007.

(f)            Entry of the parties into an Escrow Agreement, substantially in
the form attached hereto as Exhibit G, on or before January 31, 2007.

9.04         The Manager will use its best efforts to work with the Owner and
the Owner will use its best efforts to work with the Manager with diligence and
continuity to meet the deadlines set forth above in Section 9.03 of this
Agreement.  If any of the conditions precedent set forth in Section 9.03 are not
secured by the dates above set forth, then either Owner or Manger may terminate

10


--------------------------------------------------------------------------------




this Agreement without further obligation of any kind to the other party, but
with notice to the other party to cure a missed deadline within ten (10)
business days.

ARTICLE 10. ACTIVITIES OF OWNER

Owner covenants and agrees that even though it may have either ownership
interest in or managerial responsibility for other operations, the products of
which compete with the products produced by the Project, Owner will use its best
efforts to deal with the Project on an equitable basis.

ARTICLE 11. INDEMNITY OF OWNER

The Manager shall indemnify and hold harmless the Owner from and against (i) a
breach by Manager of any of its covenants or obligations hereunder; and (ii) all
costs, expenses, claims actions or proceedings of any kind or nature which arise
as a results of the acts or omissions of the Manager or its employees,
contractors, agents or representatives during the development or implementation
of the Project. Owner shall give notice to Manager of any of the matters
referenced in the preceding sentence.

ARTICLE 12. MISCELLANEOUS PROVISIONS

Laws and Interpretation of Laws

12.01.      This Agreement shall be interpreted and construed in accordance with
the laws of the State             . Any disputes with respect to the
interpretation of this Agreement or the rights and obligations of the parties
shall be brought exclusively in the United States District Court for the
Northern District of              or if such court lacks subject matter
jurisdiction in the state courts of the State of                      . Each of
the parties waives the right to contest the jurisdiction or venue of either of
such courts or to claim it is an inconvenient forum. Each of the individual
parties hereto who are not U.S. persons select                    as his agent
for the service of any process and service on such person shall constitute
service on such party.

Successors and Assigns

12.02.      This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors at law, but the Manager may not
assign its rights or obligations herunder.

Independent Contractor

12.03.      This Agreement is a management agreement only and does not grant to
Manager any ownership right or interest whatsoever in any part of the Project,
the concepts, plans or ideas used to effectuate the Project or any property or
rights of Owner pertaining to any of the foregoing.. In carrying out its
obligations hereunder, Manager is acting as an independent contractor and this
Agreement is not intended to and does not constitute or result in a partnership
or joint venture of any kind between Owner and Manager with respect to the
operation of the Project or any other matter.

11


--------------------------------------------------------------------------------




Notices

12.04.      Any notice or other communication required or permitted to be given
to the parties hereto shall be deemed to have been given or submitted when
delivered by hand, or, on the fifth day after such notice is deposited in the
mail in registered form, first class postage prepaid, addressed as follows:

If to Owner:

Original to:            Henry J. Boucher, Jr.

Chief Executive Officer

American Gres, Inc.

Suite 10

191 Post Road West

Westport, CT 06880

Copy to:                 David W. Sloan

Senior Managing Director

BlueLight Capital LLC

12 Roscrea

Weston, CT 06883

If to Manager:

Original to:

 

Copy to:

 

12


--------------------------------------------------------------------------------




Changes

12.05.      No change or modification of this Agreement shall be valid or
binding upon the parties hereto, nor shall any waiver of any term or condition
in the future, unless such change or modification or waiver shall be in writing
and signed by the parties hereto.

Entire Agreement

12.06.      This Agreement, together with the Exhibits attached hereto, 
represent the entire agreement of the parties hereto with respect to the subject
matter hereof, and all prior discussions, representations, agreements,
covenants, and warranties of the parties are null and void and superceded by the
provisions hereof.

Set-Off Provisions

12.07       If and to the extent Owner is owed any sum under this Agreement by
Manager, Owner may, without in any way limiting or compromising any rights to
which either of them may be entitled at law, set off against or withheld from
any sums which Manager may then be owed.  Any such set off or withholding shall
be made by Owner against any payments due or to become due as Owner may
determine.

Counterparts

12.08       This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which together shall be one and the
same instrument.

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement on the
date first above written.

OWNER:

 

BY:

 

 

 

Henry J. Boucher, Jr., Chief Executive Officer

 

 

 

 

 

 

 

MANAGER:

 

BY:

 

 

 

 

 

 

 

 

SHAREHOLDERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B

PART I.   DEVELOPMENT FEES TO MANAGER

The development stage of the project, as defined in the Agreement, shall extend
until the Project is producing porcelain and ceramic tile at the rate of eighty
percent of projected capacity of five million square meters per year with ninety
percent of such production being first quality production.

Manager’s fees for the development of the Project shall include the following:

(1)           Upon the Owner confirming that Financing has been secured shall
receive a one time development fee of One Million Dollars ($1,000,000), of which
sum ten percent (10%) shall be held in escrow pursuant to the terms of the
Escrow Agreement attached hereto as Exhibit G and made a part hereof, to assure
the faithful performance by Manager of its development obligations under the
Agreement.

(2)           During the development stage of the Project, Manager shall receive
an annual fee of One Million Four Hundred Fifty Thousand Dollars ($1,450,000)
payable in equal monthly installments at the end of each calendar month, in
arrears (the “Fee”).  For any portion of a year, the Fee shall be prorated,
accordingly.  The sum of ten percent (10%) of each such payment shall be placed
in escrow pursuant to the Escrow Agreement referenced in the preceding
paragraph.

(3)           Manager shall receive such number of shares of restricted stock of
IWT Tesoro Corporation as is equal in value to $250,000 based upon the average
closing stock price for such securities in the 30-day period prior to date the
Financing has been confirmed by the Owner to have been secured.  Such shares may
not be sold by Manager prior to the third anniversary of the Owner securing the
Financing for the Project, and the certificate for such shares shall be held by
the Escrow Agent.

The project development period is the time from the securing of the Financing
until the end of the development stage as described in the opening paragraph of
this Part I.

14


--------------------------------------------------------------------------------




PART II. MANAGEMENT FEES TO MANAGER

The management stage of the Project extends from the conclusion of the
development stage of the Project until the end of the term of the Agreement,
subject to the provisions of subparagraph (4), below.

Manager’s fees for managing the Project shall be computed as follows:

(1)           Commencing immediately upon the end of the Project Development
period and during the balance of the term of this Agreement, Manager shall
receive an annual management fee equal to the Fee, payable monthly in arrears.

(2)           Monies to be reimbursed to Manager by Owner under any other
provision of this Agreement.

(3)           In addition, Manager shall receive an “Incentive Fee” at the
conclusion of the term of this Agreement.  Said Incentive Fee shall be equal
to                     of the financial value of the Project as of the last day
of the Term of this Agreement, calculated as follows:

(a)           Value of the Project =                         .

(b)           Incentive Fee =                                   ;

it being understood that the Incentive Fee amount and calculation shall be
subject to the provisions of Section 9.03(c).

The value of the Project, for purposes of the calculation of the Incentive Fee
due to Manager shall be determined by the independent certified accounting firm
regularly engaged by Owner whose decision shall be final and binding.  The
Incentive Fee shall be determined by the regularly engaged certified public
accounting firm of the Owner in accordance with the formula for determining the
Incentive Fee as agreed by the parties and such firm’s determination shall be
binding or the parties in all respects.

The Incentive Fee shall be calculated at the conclusion of the Term.  Upon
mutual agreement, the Incentive Fee may be paid either: in cash; or, in the
common stock of the Owner; or, in some combination of cash and common stock of
the Owner; it being understood that neither party shall be obligated to agree to
pay any portion of the Incentive Fee as the common stock of Owner.

(4)           Other than in a transaction in which the Owner, its parent or
affiliate of either of them is a purchaser or surviving or controlling party,
upon any sale of, merger or consolidation of or any other transfer of the entire
ownership of the manufacturing facility prior to the end of the initial term of
the Agreement to any entity in which the obligations of the Owner under this
Agreement are not assumed and the credit worthiness of the purchaser or survivor
is not at least as good as that of the Owner at the time of such transaction and
the entire proceeds of the transaction is paid in cash to the Owner, then in
such event, and only in such event, the Manager shall be entitled to elect
(which election shall be exercised within ten (10) days of the notice to Manager
of the date of the closing of the transaction) to accelerate the payment of the
Incentive Fee in subparagraph (3), above, however such Incentive Fee shall be
calculated as of the date of any

15


--------------------------------------------------------------------------------




such transaction and not as the date it would have been calculated if the
transaction had not occurred.  In such case only, in lieu of the determination
of the value of the Project and Incentive Fee, as per subparagraph (3), above,
the Incentive Fee shall be calculated as                              of the
“net cash” proceeds to the Owner in such transaction.  Such election of the
Manager shall be subject to claims, if any, against it by the Owner.  If the
acceleration is elected and the Incentive Fee is paid to the Manager, as of such
payment date the Fee to the Manager pursuant to Part I (2) and Part II (1),
above, shall cease and terminate.

(5)           Any and all funds due Manager under this Part II, above, of this
Exhibit B, shall be subject to the terms of the Escrow Agreement attached hereto
as Exhibit G.

16


--------------------------------------------------------------------------------